EXHIBIT 10.4
FIRST AMENDMENT
TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
ENTERPRISE UNIT L.P.
Dated as of December 2, 2009
     This First Amendment (this “Amendment”) to the Agreement of Limited
Partnership dated as of February 20, 2008 (as subsequently amended, the
“Partnership Agreement”) of Enterprise Unit L.P., a Delaware limited partnership
(the “Partnership”), is made and entered into effective as of December 2, 2009,
pursuant to the terms of the Partnership Agreement and in accordance with
Section 12.05 thereof.
     Section 1. AMENDMENTS.
          (a) Section 11.01. Paragraph (b) of Section 11.01 of the Partnership
Agreement is hereby amended and restated to read as follows:
     (b) unless otherwise agreed to by the General Partner, the Class A Limited
Partner and a Required Interest, the date that falls on the second trading day
immediately following the first date as of which the distributions with respect
to all outstanding EPD Units and EPE Units held by the Partnership relating to
the fourth quarter of fiscal year 2015 have been paid in full by EPD or EPE, as
applicable;
     Section 2. RATIFICATION OF PARTNERSHIP AGREEMENT. Except as expressly
modified and amended herein, all of the terms and conditions of the Partnership
Agreement shall remain in full force and effect.
     Section 3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

              GENERAL PARTNER:   EPCO, INC.    
 
           
 
  By:   /s/ W. Randall Fowler
 
W. Randall Fowler    
 
      President and Chief Executive Officer    
 
            CLASS A LIMITED PARTNER:   EPCO HOLDINGS, INC.    
 
           
 
  By:   /s/ W. Randall Fowler
 
W. Randall Fowler    
 
      President and Chief Executive Officer    
 
            CLASS B LIMITED PARTNERS:   Representing a majority of Class B
Limited Partners of the Partnership, pursuant to Powers of Attorney executed in
favor of, and granted and delivered to the General Partner    
 
           
 
  By:   EPCO, INC.    
 
      (As attorney-in-fact for the Class B Limited Partners pursuant to powers
of attorney)    
 
           
 
  By:   /s/ W. Randall Fowler
 
W. Randall Fowler    
 
      President and Chief Executive Officer    

First Amendment to Agreement of Limited Partnership of Enterprise Unit L.P.

 